Citation Nr: 0809815	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-35 693	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic 
hemorrhoids.  

2.  Entitlement to service connection for a chronic left 
shoulder disorder.  

3.  Entitlement to service connection for a chronic bilateral 
wrist disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran had active service from October 1998 to October 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which, in 
pertinent part, denied service connection for a left shoulder 
disorder and a bilateral wrist disorder.  In March 2006, the 
RO denied service connection for hemorrhoids.  


FINDINGS OF FACT

1.  Chronic external hemorrhoids have been shown to have 
originated during active service. 

2.  A chronic left shoulder disorder was not shown during 
active service or at any time thereafter  

2.  A chronic bilateral wrist disorder was not shown during 
active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic hemorrhoids were incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2007).  

2.  A chronic left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2007).  

2.  A chronic bilateral wrist disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims for service connection, the Board observes 
that the RO issued VCAA notices to the veteran in January 
2004, December 2005, and March 2006 which informed him of the 
evidence needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The January 2004 VCAA notice was issued prior to 
the April 2004 rating decision for which the instant appeal 
arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) ; 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  .  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007) 

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

A.  Hemorrhoids

At his August 1998 physical examination for service entrance, 
the veteran neither complained of nor exhibited hemorrhoids 
or other rectal abnormalities.  At his September 2003 
physical examination for service separation, the veteran 
reported a history of "rectal bleeding (civilian, military, 
unknown)."  On contemporaneous physical evaluation, the 
veteran's rectal area was not examined.  

An October 2004 VA treatment record states that the veteran 
complained of perianal itching and pain and associated rectal 
bleeding.  He believed that his complaints had been worsened 
by the prolonged sitting required by his military duties.  An 
assessment of "external hemorrhoids ... as likely as not 
exacerbated by duties in the armed services" was advanced.  

At a February 2006 VA examination VA examination for 
compensation purposes, the veteran was diagnosed with 
external hemorrhoids.  The examiner opined that:

It is my medical opinion that the 
veteran's hemorrhoids existed before 
service and are not at least as likely as 
not related to service.  Although there 
was no documentation of external 
hemorrhoids prior to service, he did have 
symptoms of rectal bleeding and itching 
prior to military service that would 
support this diagnosis.  The condition of 
the veteran's hemorrhoids was aggravated 
during military service secondary to 
stress and a low fiber diet, but they 
were not permanently aggravated normal 
progression by military service.

At a June 2007 hearing before a VA hearing officer, the 
veteran testified that he had rectal bleeding prior to active 
service; exhibited no hemorrhoids at his physical examination 
for service entrance; initially experienced chronic 
hemorrhoids during active service; and reported having 
hemorrhoids at his physical examination for service 
separation.  He clarified that he did not undergo a rectal 
examination at his physical examination for service 
separation.  

The veteran's service medical records do not refer to 
hemorrhoids.  The report of the veteran's September 2003 
physical examination for service separation notes that he 
complained of rectal bleeding.  Unfortunately, his physical 
examination for service separation did not include a rectal 
examination.  Treating and examining VA physicians have 
diagnosed the veteran with external hemorrhoids etiologically 
related to his military duties.  While the VA physicians 
opined that the veteran's hemorrhoids were "exacerbated" or 
"aggravated" during active service, the Board notes that 
they identified no objective evidence that the veteran's 
hemorrhoids existed prior to service.  Therefore, the Board 
finds that the evidence is in relative equipoise as to 
whether the veteran's chronic hemorrhoids were initially 
manifested during active service.  Upon resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for chronic hemorrhoids.  

B.  Left Shoulder Disorder

The veteran's service medical records reflect that he was 
seen for left shoulder complaints.  Clinical documentation 
dated in August 2000 indicates that the veteran complained of 
left shoulder pain after playing football.  An assessment of 
left shoulder strain and bruise was advanced.  At his 
September 2003 physical examination for service separation, 
the veteran reported having sustained an "injury to shoulder 
(military, 2001, fine)."  On contemporaneous physical 
evaluation, the examiner identified no upper extremity 
abnormalities.  

At a January 2004 VA examination for compensation purposes, 
the veteran presented a history of having injured his left 
shoulder playing football.  An assessment of "contusion left 
shoulder now resolved with normal left shoulder" was 
advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran sustained left shoulder trauma while 
playing football in August 2000 during active service.  At 
both his September 2003 physical examination for service 
separation and the January 2004 VA examination for 
compensation purposes, the examiners identified no chronic 
left shoulder abnormalities.  In the absence of evidence of 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran asserts that service connection is warranted for 
a chronic left shoulder disorder.  The veteran's contentions 
are supported solely by his own written statements on appeal.  
Such evidence is insufficient to establish the existence of a 
chronic disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In the absence of competent evidence of a 
chronic left shoulder disorder, service connection may not be 
granted.  


C.  Bilateral Wrist Disorder

An August 2003 military treatment record states that the 
veteran complained of bilateral wrist pain.  The veteran 
reported that he experienced bilateral wrist pain "while 
doing dips at the gym."  An impression of "wrist pain" was 
advanced.  At his September 2003 physical examination for 
service separation, the veteran exhibited no upper extremity 
abnormalities.  

At the January 2004 VA examination for compensation purposes, 
the veteran presented a history of injuring his wrists in 
service while lifting weights.  He denied any current 
bilateral wrist pain.  An assessment of "resolve (sic) 
bilateral wrist strain" was advanced.  

At a July 2005 VA examination for compensation purposes, the 
veteran complained of intermittent pain on the anterior right 
forearm at a point just proximal to his right wrist.  An 
assessment of "no evidence for bilateral wrist disability" 
was advanced.  

The veteran experienced bilateral wrist pain associated with 
lifting weights in August 2003 during active service.  
However, a chronic wrist disorder was not manifested during 
active service or at any time thereafter.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran asserts that service connection is warranted for 
a chronic bilateral wrist disorder.  The veteran's 
contentions are supported solely by his own written 
statements on appeal.  Such evidence is insufficient to 
establish the existence of a chronic disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
competent evidence of a chronic bilateral wrist disorder, 
service connection may not be granted.  


ORDER

Service connection for chronic hemorrhoids is granted.  

Service connection for a chronic left shoulder disorder is 
denied.

Service connection for a chronic bilateral wrist disorder is 
denied.



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


